PER CURIAM:
Appellant contends that the lower court erred in denying his motion to dismiss filed pursuant to Pa.R.Crim.P. 1100(f). The lower court determined that the filing of a Commonwealth petition to extend prior to the Rule 1100 run date tolled the. running of the Rule 1100 period until the court acted on the petition. We held in the case of appellant’s co-defendant that the filing of the petition did not toll the 180-day period. Commonwealth v. Favors, 273 Pa.Super. 109, 416 A.2d 1113 (1979). Accordingly, based upon our decision in Favors, we reverse and remand for an evidentiary hearing to determine whether appellant acquiesced in the Commonwealth’s motion for continuance of trial beyond the Rule 1100 run date.
*117Judgment of sentence vacated and case remanded for proceedings consistent with this opinion.
HESTER, J., files a dissenting opinion.